DETAILED ACTION
Status of the Claims
	Claims 1-3 and 5-15 are pending in this application. Claims 10-15 remain withdrawn. Claims 1-3 and 5-9 are under examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application claims priority from the provisional applications 62686392 and 62689498 filed on 06/18/2018 and 06/25/2018 respectively. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.

Rejections Withdrawn
	The USC 103 rejection over claims 1-2 and 5-7 under Miller and Zhu is withdrawn per applicant’s amendment of adding “about 1 wt% PEGDA added to about 3 wt% gelMA” limitation to instant claim 1. 
	The USC 103 rejection over claims 1-3 and 5-9 under Miller, Lily and Zhu is withdrawn per applicant’s amendment of adding “about 1 wt% PEGDA added to about 3 wt% gelMA” limitation to instant claim 1.

New Rejections – As Necessitated by Applicant’s Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al (WO2016154070A1, publication date: 09/29/2016, previously cited) and Yufei Ma et al (Bioprinting-based PDLSC-ECM Screening for in vivo Repair of Alveolar Bone Defect using Cell-laden, Injectable and Photocrosslinkable Hydrogels, ACS Biomater. Sci. Eng., Publication Date: 10/13/2017) (Hereinafter Ma). 

The teachings and motivations of Miller was previously provided in the previous actions from 03/16/2021 and 08/25/2021. 
Regarding claim 1, Miller teaches a composition comprising a plurality of layers (claim 17) comprising first and second layers (claim 17) wherein the first layer comprises cells (claim 18) and one or more layers are hydrogel (claims 17 and 24) meaning the second layer is the hydrogel matrix. Miller also teaches that the composition comprises a photoinitiator (para 70) wherein the photoinitiator is a part of the prepolymerization solution (claims 1) and this solution also comprises a cell (claim 2). Thus Miller teaches a composition with a prepolymerization solution comprising a cell and a photoinitiator as a first layer and polymers (para 69) (hydrogel) to be the second layer (as described in claim 17). In its embodiments, Miller teaches hMSCs (mesenchymal stem cells) that have H2BmCherry
is localized to the cell nucleus while expression of EGFP is localized to the cytoplasm (example 1) (by definition photoinitiator is anchored to the cells) which are photopolymerized in a small droplet of 10 wt% PEG-HD 1.5:1 with 5 mM acryloyl-PEG-CGRGDS hydrogel (example 3) leading to an inner layer of cells anchored to a photoinitiator and an outer layer of a hydrogel substantially surrounding the inner layer. Regarding the “a single cell encapsulated in a dual layer capsule” limitation, on a single cell basis, Miller 3D hydrogel structures can be interpreted as single cells that are substantially surrounded by the hydrogel when looked at on an individual basis. Regarding the preamble statement of “to enhance cell retention at an in vivo site of injury”, this language is interpreted as intended use which does limit the structure of the claimed invention. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim 
Regarding claim 2, Miller teaches “cells that are transfected or transduced with proteins that absorb in the same region as the photoinitiator, such as cyan fluorescent protein (CFP) or green fluorescent protein (GFP)” (claim 71) (by definition photoinitiator is anchored to the cells). In specific embodiments, Miller teaches hMSCs (mesenchymal stem cells) that have H2BmCherry is localized to the cell nucleus while expression of EGFP is localized to the cytoplasm (example 1) (by definition photoinitiator is anchored to the cells). 
Regarding claims 5-6, Miller teaches a mesenchymal stem cells (MSCs) (para 72) (equivalent to mesenchymal linear stem cell). In specific embodiments, Miller teaches hMSCs (mesenchymal stem cells) (example 1). 
Regarding claim 7, Miller teaches A549 cells (para 72). 
Regarding claim 1, Miller teaches poly(ethylene glycol) diacrylate (PEDGA) and gelatin methacrylate (GelMA) (para 69) but doesn’t specifically teach both to be used as the hydrogel alone. Additionally, Miller doesn’t teach the concentrations of 1% and 3% for PEGDA and gelMA respectively.  
Regarding claim 1, Ma teaches a composition for in vivo repair (title) comprising periodontal ligament stem cells (PDLSCs) which are encapsulated in injectable, photocrosslinkable composite hydrogels composed of gelatin methacrylate (GelMA) and poly(ethylene glycol) dimethacrylate (PEGDA) (abstract). Ma discloses that “PDLSC-laden GelMA/PEGDA hydrogels with varying composition were efficiently fabricated via a 3D bioprinting platform by controlling the volume ratio of GelMA-to-PEGDA” and that the “4/1 GelMA/PEGDA composite hydrogel was selected since the best performance in osteogenic differentiation in vitro” (abstract). In its embodiments, Ma discloses a “5% (w/v) GelMA” (page 8 lines 19-20) for one bio-ink reservoir and 5% (w/v) PEGDA (page 8 line 26) for another bio-ink 
	It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Miller and Ma and achieve the instant invention. As discussed above, Ma motivates not only combining PEGDA with gelMA, but also tuning the ratio of ratio of injectable and . 

Claims 3 and 8-9 in addition to claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al (WO2016154070A1, publication date: 09/29/2016, previously cited), Yufei Ma et al (Bioprinting-based PDLSC-ECM Screening for in vivo Repair of Alveolar Bone Defect using Cell-laden, Injectable and Photocrosslinkable Hydrogels, ACS Biomater. Sci. Eng., Publication Date: 10/13/2017) (Hereinafter Ma) and Lilly et al (Comparison of eosin and fluorescein conjugates for the photoinitiation of cell compatible polymer coatings, PLoS ONE 13 (1): e0190880, publication date 01/08/2018, previously cited).
Regarding claim 1, Miller and Ma teach as discussed above. 
Regarding claim 8, Miller and Ma teach as discussed above. 
Regarding claim 9, Miller teaches as discussed above. 
Regarding claims 3 and 8, Miller teaches the Eosin Y system (para 70) as the photoinitiator but doesn’t specifically teach eosin isothiocyanate. 
Regarding claim 8, Miller teaches the Eosin Y system (para 70) as the photoinitiator but doesn’t specifically teach eosin isothiocyanate, teaches poly(ethylene glycol) diacrylate (PEDGA) and gelatin methacrylate (GelMA) (para 69) but doesn’t specifically teach both to be used as the hydrogel alone. Miller teaches the rest of the limitations of this claim as discussed above. 
Regarding claim 9, Miller teaches “cells that are transfected or transduced with proteins that absorb in the same region as the photoinitiator, such as cyan fluorescent protein (CFP) or green 
Regarding claim 3, Lilly teaches A649 cells with eosin-isothiocyanate (EITC) as photoinitiator (page 2 and page 4) wherein the photoinitiator is anchored to the cell (page 3, Streptavidin-photoinitiator synthesis). 
Regarding claims 8-9, Lilly teaches A649 cells with eosin-isothiocyanate (EITC) as photoinitiator (page 2 and page 4) wherein the photoinitiator is anchored to the cell (page 3, Streptavidin-photoinitiator synthesis).
It would have been obvious to one of ordinary skill in the art at the time of instant application to modify the teachings of Miller with the teachings of Lilly and Ma to arrive at the claimed invention. Ma motivations are discussed above. Lilly provides the motivation that SA-EITC (streptavidin eosin-isothiocyanate conjugated cells) absorbs approximately 48% more light energy than SA-FITC (page 7) providing an advantage for using eosin-isothiocyanate. Thus one would incorporate the teachings of Lilly and Ma into the teachings of Miller with a reasonable expectation of successfully achieving a composition with a superior light absorption printing resolution as well as a more effective repair.

Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nyugen Khanh et al (WO2019198086A1, publication date: 10/17/2019, effective filing date: 04/11/2018) (Hereinafter Khanh). 
Regarding claim 1, Khanh teaches a bioengineered corneal graft wherein said bioengineered corneal graft comprises an endothelial layer (inner layer) comprising endothelial cells (claim 1). Khanh also teaches a support layer (outer layer) comprising a biocompatible hydrogel made from a crosslinked 
Regarding claim 2, Kahn teaches a photoinitiator in an aqueous solution (claim 61) wherein the said aqueous solution is found in the endothelial layer (inner layer) where the cell is present along with a polymer (claim 26). Khanh teaches that said polymer is crosslink with bio-ink within the solution with cells (claim 26). Khanh also teaches photoinitiator is used to crosslink the polymer that’s in the solution with the cells (claims 59 and 61). These teachings in combination lead to meeting the instant claim limitation of “wherein the photoinitiator is anchored to the cell”. 
Regarding claims 5-6, Khanh teaches that said endothelial cells are stem cells or endothelial progenitors (claim 19).


Response to Arguments
	Since all prior rejections are withdrawn, Applicant’s arguments against USC 103 under Miller and Zhu as well as USC 103 under Miller, Lilly and Zhu are now moot. Regardless, Applicant will address the arguments against Miller since that reference is being used in the new rejections above. 
	Applicant argues:
	“As previously presented, independent claim 1 recites "a single cell encapsulated in a dual layer capsule comprising [] an inner layer ... and [] an outer layer ... substantially surrounding the inner layer." See Response to Non-Final, 2 (emphasis added). In rejecting claim 1, Examiner identifies claims 17-18 and 24 of Miller as establishing the first and second layers. Office Action, 4. In order to reject the limitation reciting the outer layer substantially surrounding the inner layer, Examiner relies on two separate and distinct examples from Miller - example 1 and example 3. Applicant respectfully disagrees that the "layers" relied upon in Miller's disclosure can provide the claimed layers of a dual layer capsule. 
The layers of Miller, as identified by Examiner, are individually printed layers of a 3D printer that cannot provide the dual-layer encapsulation as claimed. As part of the dual-layer encapsulation, claim 1 recites the inner layer comprises the cell and photoinitiator and then further recites an outer layer comprising a hydrogel where the outer layer "substantially surround[s] the inner layer." The surrounding nature of the outer layer is what makes the recited "dual layer capsule" possible. 
Examiner identifies the first and second layers of Miller by reference to the claims alone. See Non-Final Action ("Non-Final"), 4 (asserting claims 17-18 recitations of "a hydrogel matrix comprising a plurality of layers" as providing the claimed layers of the '046 application). In the context of the entire disclosure of Miller, such layers are printed layers of the hydrogel matrix with a minimum thickness of 25 microns - a feature of the invention of Miller as a bioink for use in SLA 3D printing. But see Miller, claim 17 (reciting "a hydrogel matrix comprising a plurality of layers"),    8, 73-76 (discussing that the layers of the hydrogel matrix can have a thicknesses ranging upwards from about 25 microns as a limitation of such payers being fabricated via 3D printers that utilize digital light processing (DLP)). Thus, Applicant contends that such thick and horizontally printed layers that are printed one on top of another cannot provide the claimed layers of a dual layer encapsulation such that an outer layer substantially surrounds an inner layer”. 
	This argument is acknowledged but is not found persuasive. Miller teaches that the composition comprises a photoinitiator (para 70) wherein the photoinitiator is a part of the prepolymerization solution (claim 1) and this solution also comprises a cell (claim 2). Thus Miller teaches a composition with a prepolymerization solution comprising a cell and a photoinitiator as a first layer and polymers (para 69) (hydrogel) to be the second layer (as described in claim 17). On a single cell basis, even Miller 3D hydrogel structures can be interpreted as single cells that are encapsulated when looked at on an 

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





	/A.A./               Examiner, Art Unit 1613          

/MARK V STEVENS/Primary Examiner, Art Unit 1613